DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the second temperature is within the range of 150O C to 179O C, and the third reference temperature is 180O C.” However, there is no support in the specification for this added limitation. The specification, in fact, does not provide any values for these reference temperatures. As such, the limitation is unsupported by the specification and is rejected as being new matter added without support. The claim and all the dependent claims are rejected for failing to comply with the written description requirement.
Claim 3 recites “the fourth reference temperature is 220O C.” However, there is no support in the specification for this added limitation. The specification, in fact, does not provide any values for these reference temperatures. As such, the limitation is unsupported by the specification and is rejected as being new matter added without support.

Claim 4 recites “the first reference temperature is within the range of minus 105O C to minus 5O C.” However, there is no support in the specification for this added limitation. The specification, in fact, does not provide any values for these reference temperatures. As such, the limitation is unsupported by the specification and is rejected as being new matter added without support.

Additional Subject Matter
Even though the claims are not rejected under prior art, they are rejected under 112(a) for adding new matter not supported by specification, and hence are not patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/D.S/               Examiner, Art Unit 3746                                                                                                                                                                                         
	/AUDREY B. WALTER/               Primary Examiner, Art Unit 3746